Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Zarek on February 25, 2021.
The amended claims are listed below.
Claim 1: Change the recitation “comprising a sodium glucose cotransporter-2 (SGLT-2) inhibitor and an angiotensin receptor blocker,” (lines 1 to 2) to “comprising an effective amount of a sodium glucose cotransporter-2 (SGLT-2) inhibitor and an effective amount of an angiotensin receptor blocker to control blood pressure,”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 01/14/2021 has been entered. Claims 2, 3, and 8 are cancelled. Claims 1 and 4-7 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/KR2018/010110 filed on 08/31/2018 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0120311 filed on 09/19/2017 and REPUBLIC OF KOREA 10-2018-0075025 filed on 06/28/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation…being accorded for the non-English application”, as set forth on page 2 of the Non-Final Rejection mailed on 10/14/2020, is withdrawn in view of certified English translation filed on 01/14/2021.

Withdrawn Claim Objections/Rejections
The objection of claim 1 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 10/14/2020, is withdrawn in view of amended claim 1.
The rejection of claims 5 and 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth on page 2 of the Non-Final Rejection mailed on 10/14/2020, is withdrawn in view of amended claims 5 and 6.
The rejection of claim 1 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 10/14/2020, is withdrawn in view of amended claim 1.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Kasichayanula et al., , as set forth on pages 6 to 7 of the Non-Final Rejection mailed on 10/14/2020, is withdrawn in view of amended claim 1 and cancelled claim 2.
The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawasoe et al., as set forth on pages 7 to 8 of the Non-Final Rejection mailed on 10/14/2020, is withdrawn in view of amended claim 1 and cancelled claims 2, 3, and 8. Claims 4-7 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 4-7, depending from claim 1, are also allowed. 
The amended claim 1, directed to A pharmaceutical composition comprising an effective amount of a sodium glucose cotransporter-2 (SGLT-2) inhibitor and an effective amount of an angiotensin receptor blocker to control blood pressure, wherein the SGLT-2 inhibitor is dapagliflozin or a pharmaceutically acceptable salt or solvate thereof, and wherein the angiotensin receptor blocker is olmesartan, or a pharmaceutically acceptable salt thereof, or a pharmaceutically acceptable ester thereof, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 10/14/2020, in which Kasichayanula et al. (Adv Ther 29(2):163-177, 2012) disclosed that twenty-four enrolled subjects (23 men and one woman) were randomized to one of 12 treatment sequences and received the following single-dose oral treatments including 20 mg dapagliflozin alone, 320 mg valsartan alone, and 20 mg dapagliflozin plus 320 mg valsartan. All study medication was administered at time 0 hours with water (240 mL). Because of the likelihood of any new T2DM therapy being co-administered with cardiovascular drugs, the studies reported here were conducted to investigate the safety profile of co-administration and the potential for pharmacokinetic or pharmacodynamic interaction between dapagliflozin and the angiotensin II receptor blocker valsartan, used for the treatment of hypertension (page 166, left col., para. 3; right col., para. 1; page 164, right col., para. 3; page 165, left col., para. 1). Kawasoe et al. (BMC Pharmacology Toxicology 18:23, p.1-10, April, 2017) disclosed that patients with type 2 diabetes over 20 years of age who had inadequate body weight control defined as BMI ≥ 30 kg/m2 and poor glycemic control defined as glycosylated hemoglobin (HbA1c) > 6.5% were recruited. The SGLT2 inhibitors were orally administered to the study patients before breakfast once daily and started with the usual dosage of these drugs. Patients were permitted to remain on any lipid-lowering and antihypertensive agents that they had received before study entry. The SGLT2 inhibitors were ipragliflozin in seven patients, dapagliflozin in six patients, tofogliflozin in four patients, and luseogliflozin in three patients. The SGLT2 inhibitors have similar chemical structures. The clinical course of blood pressure in four patients who could mitigate the strength of their antihypertensive treatment 6 months after administration of SGLT2 inhibitors. Patient C reduced body weight by 3.1 kg and decreased the dose of olmesartan from 20 to 10 mg/day and azelnidipine from 16 to 8 mg/day, and patient D lost 4.1 kg and stopped taking doxazosin 2 mg/day and reduced the dose of irbesartan from 200 to 100 mg/day (page 2 of 10, left col., para. 4; right col., para. 4; page 3 of 10, right col., para. 1, left col., para. 2; page 5 of 10, right col., para. 1). Plasma volume reduction, induced by natriuresis at 6 months after administration of SGLT2 inhibitors, plays a key role in the BP-lowering effects (page 9 of 10, left col., para. 2). However, the references did not teach or suggest the limitation “an effective amount of dapagliflozin and an effective amount of olmesartan to control blood pressure”, required by claim 1 and demonstrated to maintain a steady systolic blood pressure with only increase of 7 mmHg (= 179 - 172 mmHg, G3 group) or reduction of 3 mmHg (= 169 - 172 mmHg, G3 group) measured between 4th week and immediately after administration, whereas 1 mg dapagliflozin, 3 mg dapagliflozin, or 2 mg olmesartan alone increases systolic blood pressure to 39 (= 211 - 172) mmHg, 40 (= 212 - 172) mmHg , and 19 (= 190 - 171) mmHg, respectively (Table 4). Thus, the combination of effective amounts of dapagliflozin and olmesartan shows synergistic effect, which constitutes non-natural properties and unexpected results.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Conclusion
Claims 1 and 4-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623